DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-20 in the reply filed on 7/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Choi et al (US 20150085383 A1).
Re claim 1, Choi et al teaches an optical imaging lens assembly (see abstract), sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising: a first lens having refractive power (see L1); a second lens having refractive power (see L2); and a third lens having refractive power (see L3), wherein 1.0 < CT1/DT11 < 2.0, where CT1 is a center thickness of the first lens along the optical axis, and DT11 is a maximum effective radius of an object-side surface of the first lens (table 1 and table 4 produce a value a little over 1).
	Re claim 2, Choi et al teaches wherein 15°< CRAmax < 25°, where CRAmax is a maximum incident angle of a chief ray incident onto an electronic photosensitive element of the optical imaging lens assembly (see figure 7 approximates this range as well as table 16 provides calculatable values to verify).
	Re claim 4, Choi et al teaches wherein 1.5 < SAG21/SAG12 < 3.0, where SAG21 is an on-axis distance from an intersection of an object-side surface of the second lens and the optical axis to a vertex of an effective radius of the object-side surface of the second lens, and SAG12 is an on-axis distance from an intersection of an image-side surface of the first lens and the optical axis to a vertex of an effective radius of the image- side surface of the first lens (see figures 2, 4, 6, 8).
	Re claim 5, Choi et al teaches wherein 0 < [SAG22/SAG31| < 1.0, where SAG22 is an on-axis distance from an intersection of an image-side surface of the second lens and the optical axis to a vertex of an effective radius of the image-side surface of the second lens, and SAG31 is an on-axis distance from an intersection of an object-side surface of the third lens and the optical axis to a vertex of an effective radius of the object- side surface of the third lens (see figures 2, 4, 6, 8).
	Re claim 6, Choi et al teaches wherein 1.0 < CTI/ET1 < 2.0, where CT 1 is the center thickness of the first lens along the optical axis, and ET1 an edge thickness of the first lens (table 1 and table 4 produce a value a little over 1).
	Re claim 7, Choi et al teaches wherein 1.0 < ET2/CT2 < 1.5, where ET2 is an edge thickness of the second lens, and CT2 is a center thickness of the second lens along the optical axis (table 1 and table 4 produce a value a little over 1).
	Re claim 8, Choi et al teaches wherein 1.0 < CT3/ET3 < 2.0, where CT3 is a center thickness of the third lens along the optical axis, and ET3 is an edge thickness of the third lens (table 1 and table 4 produce a value a little over 1).
	Re claim 11, Choi et al teaches wherein 1.0 < f/f1 < 1.5, where f is a total effective focal length of the optical imaging lens assembly, and f1 is an effective focal length of the first lens (see tables 1, 6, 11).
	Re claim 12, Choi et al teaches wherein 1.5 < f23/f < 3.0, where f23 is a combined focal length of the second lens and the third lens, and f is a total effective focal length of the optical imaging lens assembly (see tables 1, 6, 11).
	Re claim 13, Choi et al teaches wherein 2.0 < R2/R3 < 4.0, where R2 is a radius of curvature of an image-side surface of the first lens, and R3 is a radius of curvature of an object-side surface of the second lens (see tables 1, 6, 11).
	Re claim 14, Choi et al teaches an optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising: a first lens having refractive power (see L1); a second lens having refractive power (see L2); and a third lens having refractive power (see L3), wherein 4.0 < (R4+R5)*100/(R4-R5) < 6.5, where R4 is a radius of curvature of an image-side surface of the second lens, and R5 is a radius of curvature of an object-side surface of the third lens (see tables 1, 6, 11).
	Re claim 15, Choi et al teaches wherein 15°< CRAmax < 25°, where CRAmax is a maximum incident angle of a chief ray incident onto an electronic photosensitive element of the optical imaging lens assembly (see figure 7 approximates this range as well as table 16 provides calculatable values to verify).
	Re claim 17, Choi et al teaches wherein 1.0 < CT3/ET3 < 2.0, and 1.0 < ETP3/ET3 < 2.0,
where CT3 is a center thickness of the third lens along the optical axis, ET3 is an edge thickness of the third lens, and ETP3 is a thickness of the third lens at a 1/2 entrance pupil diameter in a direction parallel to the optical axis (see table 1 and table 4).
	Re claim 18, Choi et al teaches wherein 1.0 < (ETP1+ETP2)/CT1 < 2.0, where ETP1 is a thickness of the first lens at a 1/2 entrance pupil diameter in a direction parallel to the optical axis, ETP2 is a thickness of the second lens at the 1/2 entrance pupil diameter in the direction parallel to the optical axis, and CT1 is the center thickness of the first lens along the optical axis (see table 1 and table 4).
	Re claim 19, Choi et al teaches wherein 1.0 < f/fl < 1.5, where f is a total effective focal length of the optical imaging lens assembly, and f1 is an effective focal length of the first lens (see tables 1, 6, 11).
	Re claim 20, Choi et al teaches wherein 1.5 < f23/f < 3.0, where f23 is a combined focal length of the second lens and the third lens, and f is a total effective focal length of the optical imaging lens assembly (see tables 1, 6, 11).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for some lens systems, does not reasonably provide enablement for an optical imaging lens system of the broad scope presented including for example an all positive lens system. The claim is directed to a lens system with no disclosure of optical properties such as optical power or lens shape.  While some of the independent claims indicate one additional piece of information such as the first lens is positive, there is still no remedy to eliminate lens structures within the scope of the claim which are not disclosed in the specification. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The claims recite a camera lens system The nature of the invention is drawn to optics

The state of the art discloses lens systems requiring structure or optical power The level of skill in the art is related to the areas of optical engineering. The skill level is extraordinarily high due to the number of possible permutations of lens shape and power combinations and their potential utilities There is one working model

Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of lens systems.

Therefore, based on the discussions above concerning the art’s recognition that lens systems are often difficult to envision without some structural or power knowledge, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine how to build the more incredible devices in the scope of the claim including an all positive 3 lens system that would meet the stated utility of the specification.

Due to the large quantity of experimentation necessary to determine many of the potential lens systems within the scope of the claim (one example 3 positive lenses), the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that optical systems require structure and optical power specifications in order to design, and the breadth of the claims which fail to recite either optical power or structure to meet the more incredible lens systems possible within the scope of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The applicant’s claim scope is wide enough to encompass lens systems which would not be logical given the disclosure of the application or the science of optics in light of the specification. For example, claim 1 could include within its scope a lens system with 3 positive lenses. This is unlikely and indeterminate claim language.  The dependent claim limitations are not enough structure to illuminate illogical and indefinite possibilities within the scope of the claim.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-5173809-A:  Similar structure possibly reads on at least independent claims
US-20130170051-A1:  Similar structure possibly reads on at least independent claims
US-7307799-B2:  Similar structure possibly reads on at least independent claims
US-7330318-B2:  Similar structure possibly reads on at least independent claims
US-20050253952-A1:  Similar structure possibly reads on at least independent claims
US-20060092529-A1:  Similar structure possibly reads on at least independent claims
US-20050237633-A1:  Similar structure possibly reads on at least independent claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872